Title: From George Washington to Captain Robert Campble, 25 September 1779
From: Washington, George
To: Campble, Robert


        
          Sir
          Head Quarters West-point 25th Sepr 1779
        
        I have fully considered the circumstances and facts as stated in the several papers which you have laid before me; and cannot but be of opinion that although no express parole was given to or demanded by the enemy, yet the situation in which you were placed by them amounted to an implied parole. I acquit you however of having intentionally violated your honor, by making your escape under the indulgence given you by the enemy, not only from the representation

I have had of your character—but on the certificates presented me from officers who were your fellow prisoners at that time.
        I am further induced from the peculiarity of your case—to consent to your remaining with your friends on parole and shall instruct the Commissary of prisoners to send in a British officer of your rank to the enemy. As you are on parole you will refrain from all military duties till regularly exchanged. I am sir &.
      